Citation Nr: 1010264	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Young, Counsel






INTRODUCTION

The Veteran had active military duty from June 1963 to June 
1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St Louis, Missouri.  Jurisdiction over this case was 
subsequently transferred to the Atlanta, Georgia RO.  

In the May 2006 rating decision the RO denied service 
connection for residuals of a neck and shoulder injury, 
bilateral hearing loss and declined to reopen the claims for 
service connection for histoplasmosis syndrome, residuals of 
acute otitis media, right ear with tinnitus and facial 
injuries (claimed as mouth injuries) because no new and 
material evidence had been submitted.  The Veteran filed a 
timely notice of disagreement (NOD) but only as to the issues 
of service connection for residuals of a neck injury and 
whether new and material evidence had been submitted to 
reopen the claims for service connection for histoplasmosis 
and tinnitus of the right ear.  In April 2008 the RO issued a 
statement of the case (SOC) addressing the three issues.  

The Veteran filed a timely VA Form-9 (Substantive Appeal) in 
June 2008 appealing only the issues of service connection for 
a neck injury and whether new and material evidence had been 
submitted to reopen the claim for service connection for 
tinnitus of the right ear.  In an attachment to his 
Substantive Appeal, the Veteran stated that he did not 
mention the otitis media in his NOD because the issue is 
tinnitus in his right ear.  He also stated that tinnitus in 
the right ear was not an issue in the 1983 rating decision 
and therefore "it could not have been denied and closed."  
In this regard, the Board observes that in an April 1983 
rating decision the RO denied the Veteran's service 
connection claim for thrombosis of the middle ear and not 
tinnitus as was subsequently adjudicated.  The Board finds 
that the Veteran's August 2005 claim for service connection 
for tinnitus is an initial claim and has framed the issue 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2008 Substantive Appeal the Veteran indicated 
that he wanted a Board hearing before a Veterans Law Judge at 
a local VA office with regard to his claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and his representative.  
After a hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


